Citation Nr: 0020359	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-26 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to service-connected splenectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to July 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating determinations of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In September 1996, the veteran submitted a 
statement that the Board construes as a notice of 
disagreement with the August 1996 decision.



FINDING OF FACT

The claim for service connection for diabetes mellitus is not 
supported by competent evidence of a nexus linking current 
diabetes mellitus to service or to a service-connected 
disease or disability.  


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) is negative 
for a diagnosis of diabetes mellitus.  These records do 
reflect that the veteran became ill in November 1948.  He 
developed nausea and abdominal pain and was vomiting and had 
dark urine.  He was jaundiced.  In September 1949, a 
splenectomy was performed, and the veteran was ultimately 
discharged, in part, due to this disability.  

Upon rating action in April 1956, service connection for 
residuals of a splenectomy was established.  A 30 percent 
rating was assigned.  This rating was based on findings at a 
VA examination in February 1956 that showed poor function of 
the gall bladder and a congenital deformity of the left upper 
ribs.  Service connection was also established for residuals 
of hepatitis infection and jaundice, and a noncompensable 
rating was assigned.  

Post-service VA treatment records from 1968 through 1998 are 
available for review.  These documents reflect treatment for 
various disorders over the years, to include chronic jaundice 
and hypertension.  The first report of diabetes mellitus was 
in June 1989.  Upon VA examination in April 1996, the veteran 
gave a history of knowing that he had diabetes mellitus for 
the past 9 months.  In May 1996, a long history of diabetes 
mellitus and diabetic polyneuropathy was reported.  

A VA endocrinology examination was conducted in August 1997.  
The diagnosis was type II diabetes mellitus and peripheral 
neuropathy and hypertension.  VA eye examination in September 
1997 reflected that there was no diabetic retinopathy.  There 
was acute anterior ischemic optic neuropathy in the left eye.  

At a personal hearing in April 1998, the veteran and his wife 
testified in support of his claim.  The veteran indicated 
that he had been diagnosed as having diabetes mellitus in 
approximately 1989.  This disorder was not common in his 
family, and it was his opinion that there was a relationship 
between his living without a spleen for so many years and the 
later development of diabetes.  Hearing [Hrg.] Transcript 
[Tr.] at 2.  The veteran's wife agreed with this assessment 
in her testimony.  Tr. at 3.  The veteran agreed to be 
examiner for a medical opinion as to whether a causal 
relationship existed between his diabetes mellitus and 
service-connected splenectomy.  Tr. at 8.  

VA endocrinology examination report in September 1998, 
reflects that the examiner noted that diabetes mellitus had 
been diagnosed in 1992 and that the veteran had been placed 
on insulin almost immediately.  He continued to use insulin 
for control of this disorder.  The veteran reported that his 
main problem with his diabetes had been diabetic neuropathy 
of the lower extremities and constipation, which he also 
attributed to neuropathic problems.  Following examination, 
the physician's impression was of history of a splenectomy 
for an enlarged spleen that was apparently related to an 
infectious hepatitis of exact type unknown.  The examiner 
opined that there was no medical probability that the 
veteran's diabetes was related to the 1949 splenectomy.  The 
examiner added the following:  

I attempted to elicit any symptoms of an 
associated or related problem at the 
time, thinking primarily of pancreatitis, 
which might bear a relationship to later 
development of diabetes, but there were 
no such symptoms.  He also did not relate 
any evidnece of subsequent abdominal 
pain, which would have been suggestive of 
pancreatitis, nor has he had any history 
suggestive of malabsorption, tending more 
to constipation with no complaint of 
diarrhea.  

Laboratory testing showed high readings for glucose and total 
bilirubin.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, service connection is warranted 
for the degree of aggravation, but only that degree, over an 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Analysis

While the veteran and his wife assert that there is a 
relationship between postservice diagnosis of diabetes 
mellitus and his service-connected splenectomy, there is no 
indication that they possess the necessary expertise to 
express a competent opinion as to the etiology of the 
veteran's diabetes.  Grottveit, supra.  The record is 
negative, for competent evidence associating the veteran's 
diabetes with the splenectomy or any other disease or injury 
in service.  The undisputed evidence shows that diabetes 
mellitus was first identified many years after service, and 
that no medical professional has related the disease to 
service or to a service connected disease or disability.

As the veteran has failed to submit medical evidence showing 
the existence of a relationship between any currently 
manifested diabetes and the splenectomy, the claim for 
service connection is not well grounded.  Grivois, supra.  
Since he has not met the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, there is no 
further duty to assist him in the development of his claim.  
Tirpak, supra.  Since the claim is not well grounded, service 
connection is not warranted, and the claim is denied.  

In the March 1999 Informal Hearing Presentation, the 
veteran's representative maintained that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well-grounded, and that this 
requirement is binding on the Board.  The representative has 
referred specifically in that regard to Veterans Benefits 
Administration Manual M21-1, Part VI, 1.01b and 2.10f.  The 
veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately, 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.


ORDER

Service connection for diabetes mellitus as secondary to 
service-connected splenectomy is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

